DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to applicant’s communication filed December 20, 2021 in response to PTO Office Action dated October 27, 2021. The applicant’s remarks and amendment to the specification and/or claims were considered with the results that follow.
Claims 1-20 have been presented for examination in this application.  In response to the last Office Action, claims 1, 3, 11, and 13 have been amended.  
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stager et al. (US# 2005/0182910)
Regarding claim 1, Stager et al. teaches a method for managing a snapshot lifecycle, the method comprising:
applying a snapshot lifecycle policy for indices(collection of values in delta maps, Fig. 2) of the cluster [0046-0048], wherein the snapshot lifecycle policy comprises snapshot gathering parameters that dictate when and how often snapshots of indices of the cluster are obtained [0047, lines 3-6], as well as retention parameters that control how long the snapshots are stored[ 0047, lines 3-6] and when the snapshots are to be deleted [Fig. 4, steps 406, 408, 410, 412, 414, para 0050; see also 0051, lines 8-12 for number based retention], wherein the cluster is comprised of a plurality of nodes [e.g. 108&602, or (106/108)&(612/614)]and where each node includes an index [0067, lines 1-3 & 0068, lines 8-10];
storing the snapshots for the indices of the cluster in a repository according to the snapshot gathering parameters [0067, lines 1-3; see also 0013 for snapshot cloning], wherein each snapshot of the snapshots is comprised of at least one index from the plurality of nodes [0062, lines 11-13; cloned snapshots include delta maps (index)] ; and
managing retention of the snapshots stored in the repository according to the retention parameters [time based retention 0047-0048, and number based retention 0051], the managing including an accounting of a complete contents of the repository [by way of write logs 0035, lines 1-4 or backup tracking (0005, lines 12-22)]and deletion of an unreferenced index [granularity rules allow older data sets to be deleted in favor of retaining newer data sets which include older data updates 006, lines 5-9; see also (0034, lines 7-9, 0047, 0050, lines 1-10], the unreferenced index (clone snapshot with delta map) comprising data stored in the repository that is not referenced by at least one of the snapshots [0061 original snapshot expires].



Regarding claim 3, Stager et al. teaches a method according to claim 1, further comprising assigning a unique name to each of the snapshots [while Stager et al. does not explicitly teach a unique name for snapshots, each snapshot would inherently require a name or form of identification in order for it to be successfully accessed and used], and wherein the snapshots includes identifying metadata [Fig.2, 0038; delta map structure].

Regarding claim 4, Stager et al. teaches a method according to claim 1, further comprising establishing configurations for each of the snapshots that includes any of an array of index names or wildcard pattern of index names included in snapshots and cluster states [while Stager et al. does not explicitly teach a unique name for snapshots, each snapshot would inherently require a name or form of identification in order for it to be successfully accessed and used, with each snapshot having a separate and unique name chosen by the system or user].

Regarding claim 5, Stager et al. teaches a method according to claim 1, further comprising applying an ignore index parameter that allows a snapshot to be obtained even when an index of the indices is missing [0039, line 16 – 0040, line 3; snapshot may be obtained even when data values are absent].


Regarding claim 7, Stager et al. teaches a method according to claim 1, further comprising: establishing a repository for a user [Fig. 6A-6C, secondary data volume]; and determining the indices for the user [delta maps, Fig. 2, 0037].

Regarding claim 8, Stager et al. teaches a method according to claim 1, further comprising: determining a parameter of the at least one of the indices [region, offset, etc., 0039]; and appending the parameter as metadata to the snapshot [0067, lines 1-3; when snapshot is moved so also is associated delta map].

Regarding claim 9, Stager et al. teaches a method according to claim 8, further comprising: 
receiving a request to obtain stored snapshots;
filtering the stored snapshots according to the parameter; and providing at least a portion of the stored snapshots based on the filtering [using delta map filtering to identify specific portion of snapshots to be updated between snapshots, or for updating data recovery; 0039].

Regarding claim 10, Stager et al. teaches a method according to claim 9, further comprising establishing a deletion schedule (number based) that comprises deletion cycles that have a deletion 

Regarding claim 11, Stager et al. teaches a snapshot lifecycle management system (100), the system comprising: a processor [within host 102]; and
a memory for storing instructions [within host 102], the processor executing the instructions to: establish a repository for a user [Fig. 6A-6C, secondary data volume];
determine creation indices of a cluster [delta maps, Fig. 2, 0037].
generate a snapshot lifecycle policy for the indices (collection of values in delta maps, Fig. 2) of the cluster [0046-0048], wherein the snapshot lifecycle policy comprises snapshot gathering parameters that dictate when and how often snapshots of indices of the cluster are obtained [0047, lines 3-6], as well as retention parameters that control how long the snapshots are stored [0047, lines 3-6] and when the snapshots are to be deleted [Fig. 4, steps 406, 408, 410, 412, 414, para 0050; see also 0051, lines 8-12 for number based retention], wherein the cluster is comprised of a plurality of nodes [e.g. 108&602, or (106/108)&(612/614)]and where each node includes an index [0067, lines 1-3 & 0068, lines 8-10];
store the snapshots for the indices of the cluster in the repository according to the snapshot gathering parameters [0067, lines 1-3; see also 0013 for snapshot cloning], wherein each snapshot of the snapshots is comprised of at least one index from the plurality of nodes [0062, lines 11-13; cloned snapshots include delta maps (index)] and 
manage retention of the snapshots stored in the repository according to the retention parameters [time based retention 0047-0048, and number based retention 0051], the managed retention including an accounting of a complete contents of the repository [by way of write logs 0035, lines 1-4 or backup tracking (0005, lines 12-22)]and deletion of an unreferenced index [granularity rules allow older data sets to be deleted in favor of retaining newer data sets which include older data updates 006, lines 5-9; see also (0034, lines 7-9, 0047, 0050, lines 1-10], the unreferenced index (clone snapshot with delta map) comprising data stored in the repository that is not referenced by at least one of the snapshots [0061 original snapshot expires].


Regarding claim 12, Stager et al. teaches a system according to claim 11, wherein the snapshot gathering parameters comprises a schedule that identifies when new snapshots are to be created and when expired snapshots are to be deleted [claim 12 recites claimed subject matter akin to that found in claim 2, and is therefore rejected for the same reasons as claim 2].

Regarding claim 13, Stager et al. teaches a system according to claim 11, wherein the processor executes the instructions to assign a name to each of the snapshots [claim 13 recites claimed subject matter akin to that found in claim 3, and is therefore rejected for the same reasons as claim 3] and wherein the snapshots includes identifying metadata [Fig.2, 0038; delta map structure].

Regarding claim 14, Stager et al. teaches a system according to claim 11, wherein the processor executes the instructions to establish configurations for each of the snapshots that includes any of an array of index names or wildcard pattern of index names included in snapshots and cluster states [claim 14 recites claimed subject matter akin to that found in claim 4, and is therefore rejected for the same reasons as claim 4].



Regarding claim 16, Stager et al. teaches a system according to claim 11, wherein the retention parameters include an indication of a time period after which a snapshot is considered expired and eligible for deletion [0047, lines 3-8], an indication of a maximum number of the snapshots to retain [0051 lines 1-3], even if the snapshots have not yet expired, and an indication of a minimum number of the snapshots to retain, even if the snapshots have expired [0051, lines 3-7].

Regarding claim 17, Stager et al. teaches a system according to claim 16, wherein when a number of the snapshots in the repository exceed the maximum number, the most recent snapshots are retained and older snapshots are deleted [0051, lines 9-13].

Regarding claim 18, Stager et al. teaches a system according to claim 11, wherein the processor executes the instructions to:
determine a parameter of the at least one of the indices [region, offset, etc., 0039];
append the parameter as metadata to the snapshot; receive a request to obtain stored snapshots [0067, lines 1-3; when snapshot is moved so also is associated delta map];
retrieve a request to obtain stored snapshots [using delta map filtering to identify specific portion of snapshots to be updated between snapshots 0039].
filter the stored snapshots according to the parameter; and


Regarding claim 19, Stager et al. teaches a system according to claim 18, wherein the processor executes the instructions to establish a deletion schedule (number based) that comprises deletion cycles that have a deletion timeframe (incorporating hourly snapshots) [0051 teaches deleting snapshots based on time while keeping a minimum number present].

Regarding claim 20, Stager et al. teaches a system according to claim 19, wherein when stored snapshots are deleted (oldest snapshot deleted when new snapshot created) during a first deletion cycle but there are remaining stored snapshots (keeping minimum amount of snapshots), the remaining stored snapshots are deleted in one or more subsequent deletion cycles  [0051 teaches deleting snapshots based on time while keeping a minimum number present; oldest snapshots eventually deleted as newer snapshots added].

Response to Arguments
Applicant's arguments filed December 20, 2021 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments that the Stager et al. reference fails to teach the newly amended portions of the claimed subject matter, the Examiner respectfully disagrees.  As disclosed above in reference to claims 1, 3, 11, and 13, the claimed subject matter is taught by Stager et al. as cloned snapshots including delta maps (indexes), where the delta maps include metadata in the form of identifying device, region, etc.  The node structures are found in at least figures 6A and 6B, and the removal of cloned snapshots when their original expires is also taught by Stager et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R PEUGH whose telephone number is (571) 272-4199.  The examiner can normally be reached on Monday-Friday from 7:30am to 3:30pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jared Rutz, phone number 571-272-5535, can be reached. The fax phone number for the organization where this application or proceeding is assigned is 703 872-9306. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).